DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/21has been considered by the examiner.

Allowable Subject Matter
Claims 1, 26-44 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a lighting system comprising: a circuit board; a lens assembly including a lens having a light output surface being spaced apart along a central axis from a light input surface, the lens further having a lateral surface being spaced apart around the central axis and having a frusto-conical body spanning a distance between the light input and output surfaces of the lens, the lens being configured for causing some light passing into the lens through the light input surface to be diverted for reaching the lateral surface of the lens; a light source being located on a side of the circuit board, the lens being located with the light input surface as being located in a position over the light source, the light source including a light emitting diode (LED) and being configured for generating light being directed through the light input surface into the lens; and a central silicone module including silicone and being disposed on the side of the circuit board and being configured for holding the lens with the light input surface as being in the position over the light source, the central silicone module having a module surface facing toward the lateral surface of the lens, a first portion of the module surface spanning a first portion of the distance and being spaced apart away from the lateral surface for the first portion of 
The closest prior art, Kubo [US 2013/0021797] teaches the details of a lighting system with a circuit board and LED, and further comprises a central silicone module, but fails to teach or disclose the configuration as claimed wherein the first portion spans a distance away from the lateral surface and a second portion as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a lighting system comprising: a circuit board; a lens assembly including a lens having a light output surface being spaced apart along a central axis from a light input surface, the lens further having a lateral surface being spaced apart around the central axis and having a frusto-conical body spanning a distance between the light input and output surfaces of the lens, the lens being configured for causing some light passing into the lens through the light input surface to be diverted for reaching the lateral surface of the lens; a light source being located on a side of the circuit board, the lens being located with the light input surface as being located in a position over the light source, the light source including a light emitting diode (LED) and being configured for generating light being directed through the light input surface into the lens; and a central silicone module including silicone and being disposed on the side of the circuit board and being configured for holding the lens with the light input surface as being in the position over the light source, the central silicone module having a module surface facing toward the lateral surface of the lens, a first portion of the module surface spanning a first portion of the distance and being spaced apart away from the lateral surface for the first portion of the distance to form a gap, and a second portion of the module surface spanning a second portion of the distance and being received into contact with the lateral surface for the second portion of the distance, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 35 and its dependent claims, the claims recite the details of a lighting system comprising: a circuit board; a lens assembly including a lens having a light output surface being spaced apart along a central axis from a light input surface, the lens further having a lateral surface being spaced 
The closest prior art, Kubo [US 2013/0021797] teaches the details of a lighting system with a circuit board and LED, and further comprises a central silicone module, but fails to teach or disclose the configuration as claimed wherein the first portion spans a distance away from the lateral surface and a second portion as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a lighting system comprising: a circuit board; a lens assembly including a lens having a light output surface being spaced apart along a central axis from a light input surface, the lens further having a lateral surface being spaced apart around the central axis and having a frusto-conical body spanning a distance between the light input and output surfaces of the lens, the lens also having an inner surface forming a frusto- conical cavity extending from the light output surface along the central axis into the body of the lens, the inner surface being for causing some light passing into the lens through the light input surface to be diverted by total .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875